Title: To James Madison from Levett Harris, 13 June 1807
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 1/ 13. June 1807.

I was honored on the 20 March, 1 April by receipt of Your letter of the 20 Nov. inclosing triplicate of your dispatches of the 15 Apl. & Copy of your letter to Genl. Armstrong of the 14 Novr.  Those are the only copies of those communications that have reached me.  The former, I persceive, were conveyed by the same channel through England, & have I apprehend remained in that Country.
The Emperor had set out for the Army four days previous to my receipt of those letters: The Minister of Foreign Affairs, Genl. de Budberg, had been prevented by illness from attending him, but was then preparing to follow his Majesty: and the Porte feuille was to remain, ad interim, with Count Saltikoff, assistant minister.  No opportunity was thus likely to offer prior to the departure of Genl. de Budberg, to bring him into conversation on the Subject of your dispatches.  Being however frequently in company with Count Saltikoff, I thought proper to avail myself of an occasion to enter on the discussion of it with him.  I accordingly informed this Gentleman of my receipts of letters from you Sir, which were intended to accompany those I had, in July last, the honor to present to the Emperor from the President, but which having miscarried I was prevented reporting the Sentiments of my Government, as contained therein, to Genl. de Budberg; but I now requested his Excellency to inform the minister that the interests of Nations being always the Same, the sentiments of the President had not changed, & that he could not but view with a most lively interest, the enlightened policy evinced by his Imperial Majesty in support of the rights of nations & the independence of the Seas.
I must acquaint You Sir, that the French about this time offered terms of Peace to Russia & Prussia, which were represented to be highly advantageous.  The Emperors visit to the Army had excited much Speculation.  A Coldness existed between this Court & that of London, which its Ambassador here, Lord Douglass, by Some impolitic Steps, as I shall here after explain, rather increased.  Changes were talked of in the Cabinet, & a variation was Supposed would take place in the Sistem it had hitherto pursued.  I thought it therefore adviseable to demean myself so as to ascertain as near as possible the real views of the Emperor, without deviating in Substance from the course you had traced for me.  I had another motive for thus Acting: Genl. de Budberg, both at Court & at his own house in the course of last winter, where I generally was invited with the Corps diplomatique, frequently inquired whether I had received any late letters from the Secretary of State.  As I had not & had never engaged him in any Conversation on the subject of your dispatches, he might have thought that the sentiments of the President, as made known to the Emperor, thus remaining without the official confirmation which he evidently sought, had possibly lost some of their Consequence in the estimation of our Government; I judged it thus necessary to prevent any such impression, and my conversation with Count Saltikoff, having been reported to the Minister, after his departure for the Army, was made known to the sovereign, and on the 3d/ 15th. May last, the assistant Minister assured me of the Satisfaction with which the Emperor had heard of my communication to him, & continued his reply in the following terms: "Que L’Empereur n’a point cessé d’y repondre par la parfaite reciprocité de Ses sentimens, et par Son desir constant d’etablir et de consolider de plus en plus entre les deux Etats les rapports les plus propres à favoriser l’intérêt du Commerce général de L’Europe.  Les Circonstances extraordinaires qui dans ce moment reclament toute l’attention, et tous les moyens de S. M. I. ne Lui permettent point à la verité de consacrer des a present à cet objet les Soins qu’il merite a ces  yeux, mais rien ne saurait le Lui faire perdre de vue, et dés que La Providance, en bénissant ses efforts, exaucera ses voeux ardents pour le rétablissement de la paix générale, Il se hatera d’en recuiller le fruit en travaillant à l’ouvrage salutaire que reclame la prosperité générale."
I trust this course of procedure, under the thus existing circumstances, will be found conformable to the views and ideas of my Government, tho’ it varied some what in form from your instructions.  I took special care in following it, to speak with all the caution you prescribed, attentively avoiding observations which indicated the semblance of a wish on our part to become entangled in the politics of Europe.
I have Conversed pretty generally upon this subject with the Prince de Czartoryski, who Still enjoys the confidence of the Monarch, with Count Romanzoff Minister of Commerce, with Admiral Tchitchagow Minister of the Navy, Count Gouri Minister of the State & of the Cabinet.  From each of these Gentlemen have I heard sentiments entirely conformable to those entertained by the President, & nothing do they Seem more to wish for than the establishment of a Maritime Code which the British Nation shall be induced to respect.
Under the present reign a Spirit of trade & commercial enterprize has been encouraged beyond any of the preceeding, & a recent step has been made towards placing the Russian Merchants on a footing much more respectable than hitherto.  This Country is indebted to the Empress Catherine II, for the first advance in the formation of a tiers-Etat, made by the City regulations of Guilds or Fraternities of Merchants, which the present Emperor by a late Ukaze , a german Copy of which I have the honor to inclose, has improved & strengthened.  This Ukaze made its appearance a short time before the expiration of the Treaty of Commerce between this Country and England, which Russia has declined to renew; to this, in part, has been ascribed the coldness Still Subsisting between the two Courts; not because of the denial to the few English merchants established here and at Archangel of a continuance of the priviledges enjoyed by them under this Treaty, as the question in England will naturally be will this law Cause Russian Manufactures to be brought there dearer than heretofore?  But in Consequence of the English Ambassador having, at the request of their Factory here tho’ tis presumed by order of his Government, made some advances to the Russian Ministry which were very ill received, and in one instance, Genl. de Budberg was directed to return him a memorial which the Factory had addressed him, Ld. Douglass, on the subject of injuries threatened their commercial interests by the premature operation of this ukaze, & which the Ambassador, contrary to all usage & form handed to the Emperor in person.  This mode of proceeding was manifestly repugnant to the feelings of the Monarch, and at the present moment of Revolution on the Continent, when his whole attention was necessarily occupied by objects of far greater consequence, requisitions for peculiar Commercial priviledges made by an Ally who had taken so great a share in professing a devotion to the independence & integrity of States, the object of their Common contest, it was painful to perceive Should take place of actions of energy on which every thing seemed dependent.  The Ambassador’s demeanor on this occasion, has been resented by the very ceremonious reception which has recently been given him in Society, where I have heard the views of his nation spoken of with much severity.  The late news of his recall, and the reappointment of Lord Gower as his Successor, who has already arrived at Memel with an intention of proceeding to the head Quarters of the Army, where the Emperor now is, have encouraged a hope among the English here, who seem to lay all their misfortunes to the account of Ld. Douglass, that the differences subsisting between the two Courts will be Speedily reconciled.  No Sensible change has however yet appeared, and as an union of opinion upon other points more interesting to their common objects, does not seem to prevail, tis not improbable that these differences may be succeeded by other changes of greater importance.
Of news relating the operations of the Armies you can have expected little from this quarter; they must at all times reach you much earlier through the medium of the public prints than you can receive them from hence, and during the last Winter, our usual channels of communication with the more Southern parts of this Continent being wholly shut up, it has been impossible to continue a regular correspondence  I was obliged occasionally to avail myself of the messengers of the English Ambassador in forwarding a few private letters, but as difficulties appear to have attended my public correspondence, it was not a conveyance I could with propriety use in addressing You.
Nothing indeed has taken place of much Consequence between the armies Since the battle of Eylau, as mentioned in my dispatch of the 4/ 16. Feby sent under cover to Mr. Monroe.  I now inclose a regular file of papers published here to which I refer you for particulars of the Russian report of that destructive affair, and the Succeeding events.
The relations of this Court with that of Constantinople, are much the same as at the date of my letter of 10/ 22 Dec. last.  The Russians now Occupy an entire line of posts from the mouths of Catarro to the borders of Roumiili; and the Army of 80,000 men under General Michelson, now in that Country, may be said to be nearly wholly masters of European Turkey.
As yet, our commerce to this quarter has met with little interruption.  No difficulty whatever has attended it in the Baltic. It appears equally promising with the last years’, & I flatter myself my reports at the close of the present will fully confirm my anticipation.  I have the honor to be with great respect Sir, Your most Obed. Servant

Levett Harris

